The opinion of the court was delivered by
Garrison, J.
The bills of exceptions show that the testimony with respect to “ green goods,” as practiced in various-places by others than the defendant, was permitted a most, latitudinous range. It is, however, difficult to believe that. *34these irrelevant and inconsequential narrations could have harmed the defendant, against whom the legitimate proofs established a case upon which the judgment could safely rest.
The court is not, however, required to review in detail this reprehensible testimony, for the reason that the bills of exceptions show that the objections were made to “ the questions and answers,” i. e., to answers that were responsive to illegal questions. The necessary inference from the judicial certificate is that the defendant did not object to that which was illegal until it had been answered. This course has fallen under repeated condemnation for the reason that it enables a defendant to elect to try his case upon illegal testimony, if it be favorable to him, otherwise to use it to overthrow an adverse judgment. Fath v. Thompson, 29 Vroom 180.
Our conclusion in this respect is necessarily based upon the bills of exceptions signed by the court below. Where such bills state the course of the trial differently from the printed copy of the stenographer’s notes (as is the case in this paper-book), the appellate court relies exclusively upon the official certificate of the judicial officer.
The judgment is affirmed.